Appeal from a judgment of the County Court, Nassau County, convicting appellant, after trial, of grand larceny in the second degree (three counts). Appellant was indicted for grand larceny in the second degree, the indictment containing three counts, each charging the theft, from a different store, of specified merchandise having a value of more than $100. Judgment unanimously affirmed. We find no error which affected any of appellant’s substantial rights in the court’s charge as to reasonable doubt, or in the refusal to charge as requested that reasonable doubt could he found, not only from the evidence in the ease, but also from the lack of evidence. (People v. Radcliffe, 232 N. Y. 249, 254.) We are also of the opinion that the market value of the stolen property, as to each count of the indictment, was sufficiently established to be more than $100 by the stores’ bills therefor, which were received in evidence without objection. On the record presented, the court’s charge on the question of market value was not prejudicial to appellant (cf. People v. Bransby, 32 N. Y. 525, 535-536; People v. Odell, 230 N. Y. 481, 490) and there is no necessity to determine whether the interpretation therein of section 1305 of the Penal Law was entirely correct.
Present — Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ.